Exhibit 10.18
GANNETT CO., INC.
OMNIBUS AMENDMENT
TO TERMS AND CONDITIONS OF
STOCK UNIT AWARDS
Under the
Gannett Co., Inc.
2001 Omnibus Incentive Compensation Plan
To comply with the requirements of Section 409A of the Internal Revenue Code of
1986, and the rules and regulations thereunder (Section 409A”), the Terms and
Conditions of all outstanding Stock Unit Awards are revised as follows:

  •   The Company shall not invoke or apply the special leave of absence rule
set forth in the Award agreement, if any, that provides for special payment and
vesting provisions for participants who take a leave of absence.

  •   Notwithstanding any provision in the Award agreements to the contrary, the
“Limited Vesting” provisions of Sections 15.3 or 15.4 of the 2001 Omnibus
Incentive Compensation Plan shall not apply to the Awards.

  •   The Company agrees to comply with its responsibility under an Award
agreement to reimburse a participant for certain specified legal fees and other
disbursements following a Change in Control by reimbursing the participant for
such expenses within 10 days following the Company’s receipt of an invoice from
the participant; provided that the participant must submit an invoice for such
amounts at least 30 days before the end of the calendar year next following the
calendar year in which such fees and disbursements were incurred.

  •   Any reference in an Award agreement to “key employee” shall be replaced
with “specified employee”, and the six month delay imposed on payments to
specified employees shall apply to all separations from service other than
separations from service by reason of the participant’s death.

  •   Any reference in the Award agreement to “early retirement” shall mean the
participant’s termination of employment after the participant has attained at
least age 55 and completed at least 5 years of service.

  •   Stock Unit Awards that vest as a result of a Change in Control but are not
paid out because the Change in Control is not a “change in control event” within
the meaning of Section 409A shall be paid out at the earlier of the
participant’s separation from service or the Stock Unit Expiration Date.

  •   The Awards are intended to comply with the requirements of Section 409A,
and the Award agreements shall be interpreted and administered in accordance
with that intent (e.g., the definition of “termination of employment” shall have
the meaning ascribed to “separation from service” under Section 409A and the
regulations and guidance issued thereunder). If any provision of the Award
agreements would otherwise conflict with or frustrate this intent, the provision
shall not apply.

IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of December 31, 2008.

            GANNETT CO., INC.
      By:   /s/ Roxanne V. Horning         Name:   Roxanne V. Horning       
Title:   Senior Vice President/Human Resources   

 

